Citation Nr: 1100405	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran had a hearing before the Board in October 
2009 and the transcript is of record.

The case was brought before the Board in December 2009 and August 
2010, at which times the claims were remanded to allow the Agency 
of Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him 
appropriate VA examinations. The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran currently has degenerative joint disease (DJD) of 
the left knee, but there is no medical evidence relating any 
current left knee diagnosis to any incident of his military 
service; there is no evidence of arthritis within one year of 
service separation. 

2.  The Veteran currently has bilateral pes planus, but there is 
no medical evidence relating any current bilateral foot disorder 
to any incident of his military service. 

3.  The Veteran currently has bilateral hearing loss, but there 
is no medical evidence relating any current hearing loss to any 
incident of his military service; there is no evidence of hearing 
loss within one year of service separation. 

4.  The Veteran currently has tinnitus, but there is no medical 
evidence relating any current tinnitus to any incident of his 
military service. 


CONCLUSIONS OF LAW

1.  The Veteran's left knee disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran's bilateral pes planus was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may bilateral hearing loss be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2010).

4.  The Veteran's tinnitus was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, and 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in May 2006.  That letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The May 2006 letter also advised 
the Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The Board notes that the Veteran indicated during his 2009 
hearing before the Board that he was initially treated for all 
his claimed conditions in 1972, less than one year after 
separation from the military, by a private physician.  The VA 
has, since that time, sent the Veteran letters requesting the 
Veteran to provide a release to allow the VA to request and 
obtain these records or, in the alternative, for the Veteran to 
submit these records himself.  Most recently, the VA sent a 
letter to the Veteran in August 2010 to his last known address in 
Georgia.  The Veteran responded in November 2010 indicating he 
had no additional information or evidence to submit.  
Accordingly, the Board concludes all pertinent and identified 
medical evidence has been associated with the claims folder and 
the VA has satisfied its duty to assist.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The RO provided the Veteran appropriate VA examinations in 
September 2010 (hearing loss and tinnitus) and October 2010 (left 
knee and pes planus).  These examinations are adequate because 
they are based on a thorough examination, a description of the 
Veteran's pertinent medical history, a complete review of the 
claims folder and appropriate diagnostic tests, to include x-ray.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be associated 
with the Veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis and hearing 
loss may be established based on a legal "presumption" by 
showing that either manifested itself to a degree of 10 percent 
or more within one year from the date of separation from service. 
38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable here because the earliest evidence of the Veteran's 
arthritis and hearing loss is decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection the evidence must show: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss disability can be 
service connected.  Id. at 159.

That is, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran claims he has a left knee disorder, bilateral pes 
planus, hearing loss and tinnitus due to his military service 
working as a mechanic.  Specifically, he claims he worked on 
tanks during his service requiring him to work within small areas 
of tanks, crawling in and out and constantly putting stress on 
his joints.  He further contends his job exposed him to constant 
noisy machinery causing hearing loss and tinnitus. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of a left knee disorder, 
bilateral pes planus, hearing loss or tinnitus.  Indeed, the 
Veteran's service treatment records are devoid of any treatment 
for any significant complaints.  Rather, the Veteran's June 1969 
entrance examination and July 1971 separation examination are 
both within normal limits, to include normal hearing acuity at 
all frequency levels.  Both in 1969 and in 1971 the Veteran was 
measured at 0 decibels at all frequency levels, showing no 
appreciable change in hearing from entrance to separation from 
the military.  In short, the Veteran's service treatment records 
are devoid of any findings consistent with in-service incurrence 
of a chronic condition.

The Veteran's DD-214, however, confirms the Veteran served in the 
military as a track vehicle mechanic.  

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry, then, is 
whether the Veteran's current left knee, bilateral feet, hearing 
loss and/or tinnitus disorders have been medically attributable 
to his military MOS or any other incident of his military 
service.  The Board concludes they have not.

After service, VA outpatient treatment records first show the 
Veteran sought shoe inserts for his flat feet in September 2006 
and also at that time was diagnosed with degenerative joint 
disease (DJD) of the left knee, over three decades after service.  
Similarly, the Veteran was not diagnosed with hearing loss or 
tinnitus until decades after service.

The Veteran testified at his hearing before the Board that he did 
not really seek treatment in service or thereafter for his 
conditions except in 1972, immediately after service.  At that 
time, the Veteran claims he sought treatment for his left knee, 
his bilateral feet and his problems hearing.  Despite his 
testimony, the Veteran did not provide adequate information to 
obtain these treatment records despite requests being sent to him 
on multiple occasions.  

The United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a one-way street. If a 
veteran wishes help in developing his claim, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Despite the Veteran's testimony, there simply is no evidence of 
any medical treatment or diagnoses for these claimed conditions 
until decades after service.

The Veteran's statements regarding continuous symptoms since 
service, however, have been considered.  In accordance with the 
recent decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006), the Board concludes that the lay evidence presented by 
the Veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  

Accordingly, the Veteran was afforded appropriate VA examinations 
to ascertain whether the Veteran had any knee, feet or hearing 
diagnoses related to his military service, to include his 
testimony of continuous symptoms since service.

In September 2010, the Veteran was afforded a VA audiological 
examination where the examiner noted the Veteran's in-service MOS 
and the Veteran's current symptoms.  The examiner diagnosed the 
Veteran with mild to moderate bilateral sensorineural hearing 
loss and tinnitus, but in light of the Veteran's normal entrance 
and exit military audiograms as well as no significant change in 
hearing thresholds from entrance to separation in the military, 
the examiner concluded the Veteran's hearing loss and tinnitus 
are "less likely than not" related to his military service.  
The examiner further noted that the Veteran's reported 
"intermittent tinnitus" also made it unlikely that current 
tinnitus is related to military noise exposure.

In October 2010, the Veteran was afforded a VA joint examination 
where the examiner noted the Veteran's MOS and description of 
getting in and out of tanks, frequently injuring his knees and 
feet.  After service, the examiner noted the Veteran briefly 
worked as a truck mechanic, but mostly worked as a truck driver 
for over twenty years.  The examiner also noted the Veteran's 
complaints of knee and bilateral foot pain since 1971, but also 
noted the complete lack of regular treatment, assistive aids or 
medications since his military service.  The examiner diagnosed 
the Veteran with bilateral pes planus and degenerative joint 
disease of the left knee, but found it "less likely as not" 
that these diagnoses were related to any incident of his military 
service due to the lack of documentation of injury or treatment 
for decades.  

The Board finds the VA examinations persuasive.  They are based 
on a thorough examination of the Veteran, to include diagnostic 
tests, and a complete review of the claims folder, to include 
consideration of the Veteran's complaints of continuous symptoms 
since service.  Also compelling, no medical professional has ever 
associated the Veteran's current diagnoses with any incident of 
his military service.

Although the Veteran is competent to testify as to the continuous 
nature of his symptoms since service, his claims fail based upon 
the lack of medical nexus associating his complaints to his 
current disabilities.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be some 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be medical 
evidence that relates a current condition to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other 
words, even accepting the Veteran's allegations, no medical 
professional has ever linked his current DJD of the left knee, 
bilateral pes planus, hearing loss or tinnitus to any remote 
incident of service.   Indeed, there is medical evidence to the 
contrary.

As reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the benefit-
of-the-doubt rule does not apply, and the claims for service 
connection for a left knee disorder, bilateral pes planus, 
bilateral hearing loss and tinnitus must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


